Citation Nr: 1110724	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incident to VA hospital care in December 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, His Son, Y.G., R.L.P. 



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO.  

In  December 2009, the Board bifurcated the issues on appeal and denied entitlement to compensation under 38 U.S.C.A.§1151 for the residuals of the craniotomy and placement of left-sided subthalmic nucleus stimulator on April 26, 2002, and placement of right-sided subthalmic nucleus stimulator on October 21, 2002, performed at Froedtert Memorial Lutheran Hospital.  

The Board also remanded that portion of the claim as listed on the preceding page for further development and adjudication in December 2009.  The matter has been returned to the Board and is now ready for appellate disposition.

The Veteran presented testimony at a hearing before the RO in October 2006 and at another hearing held at the RO before the undersigned Veterans Law Judge in September 2008.  The transcripts have been obtained and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  In a December 2009 decision, the Board found that the Veteran's craniotomy and placement of left-sided subthalmic nucleus stimulator on April 26, 2002, and placement of right-sided subthalmic nucleus stimulator on October 21, 2002, did not constitute surgical treatment furnished by a Department employee or as a Department facility over which the Secretary of VA has jurisdiction in accordance with the provisions of 38 U.S.C.A.§1151.  

3.  In December 2002, the Veteran is shown to have presented to the VAMC with complaints of a one day history of "freezing up" and difficulty with ambulation.  

4.  The weight of the medical evidence is against a finding that the proximate cause of any additional impairment of ambulation and speech disability was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  



CONCLUSION OF LAW

The criteria for the award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incident to VA hospital care in December 2002, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in  August 2005, June 2006, February 2010, and April 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  

The notice pursuant to the Dingess decision was included in the February 2010 letter.  The claim was last readjudicated in the November 2010 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's VA and private medical records, a report of VA examination, lay statements, medical treatise information, and the transcripts from the hearing conducted before the RO in October 2006 and the Board in September 2008.  The Veteran has not identified any other evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or the content of the provided notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incident to VA hospital care in December 2002.  Specifically, he asserts that, as the result of a non-diagnosis relative to an incorrectly placed deep brain stimulator (DBS) electrode and lack of proper medical treatment by the VA Medical Center (VAMC) in Milwaukee in December 2002, he suffers from progressive neurologic deterioration (difficulty with ambulation and speech).  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  

VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2005, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that, prior to brain surgeries in 2002, the Veteran complained of  difficulty with "freezing" and tremors to VA treatment providers.  

The private treatment notes from Evanston and Glenbrook Hospital show the Veteran had difficulty walking and major motor fluctuations, i.e. between being "frozen" and having out of control movements.

The Veteran underwent craniotomy and placement of left-sided subthalmic nucleus stimulator on April 26, 2002, and placement of right-sided subthalmic nucleus stimulator (DBS) on October 21, 2002.  These surgeries were performed by W.M., M.D., at a private (i.e., non-VA) facility, namely Froedtert Memorial Hospital, under contract with VA for relief of symptoms associated with Parkinson's disease.
In December 2009, the Board determined that these brain surgeries were performed at a non-VA facility and, thus, did not constitute surgical treatment furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 
§ 1151(a).

The Veteran subsequently presented to the VA hospital in Milwaukee in December 2002 complaining that his body was "freezing up" after an adjustment of his subthalmic nucleus stimulator the previous day.  He reported experiencing mild paresthesias in the left upper extremity that radiated down into his hand, as well as worsening low back pain.  

After physical examination, laboratory studies, an electrocardiogram (EKG), computed tomography (CT) scan of the Veteran's lumbar spine and head, and a consult with neurology, it was determined that the Veteran's symptoms were likely secondary to chronic Parkinson's.  

Notably, the December 2002 head CT showed the Veteran was status post DBS electrodes placed, bilaterally.  There was no intracranial hemorrhage, mass effect, or midline shift.  There was no evidence of major cortical infarct.  

It was noted that he would need to be seen in one month for further adjustments to his brain stimulator.  No specific treatment was provided to the Veteran during his hospitalization other than continuing his medications at that time.

A magnetic resonance imagining (MRI) performed in February 2003 at the Glenbrook Hospital similarly  noted placement of bilateral subthalamic stimulators.  There was no evidence of abnormal enhancement, acute infarct, or expanding intracranial mass. 

The VA outpatient treatment records dated in March 2003 indicated that the Veteran reported that his DBS probe had been placed incorrectly and that he was tentatively scheduled for repair in August 2003.  

A private hospitalization record dated in June 2003 noted that the stimulator leads had been "clearly placed in the wrong area of the brain" and that the Veteran was described as having difficulty with balance and chewing and being able to talk. 
Further reports show the DBS electrode ray leads were three to four millimeters off target. 

It was suggested that the Veteran undergo additional surgery for removal and repositioning of the implants.  This was accomplished in June 2003 and August 2003.  

The records from Evanston dated in October 2003 revealed no adverse effects from the stimulators.  The Veteran was ambulating independently in December 2003, with only slightly slurred speech.  The provider found no evidence of worsening speech.  The Veteran used a walker for ambulation in December 2004.  There were no dyskinesias and only a rare tremor.  

The Veteran contends that VA was negligent in not recognizing that further treatment was necessary at the time of the VA hospitalization in December 2002.

In March 2010, a VA examiner opined that the brief delay in diagnosis (misplaced leads) from late December 2002 to January 2003 did not result in any permanent residuals.  

The examiner indicated that, if this diagnosis had been rendered by physicians during the December 2002 hospitalization, there would not have been any significant change in the treatment that was provided.  

The examiner reasoned that there was clearly no urgency by the Veteran's private providers to do the revision surgery (it was not done until June 2003 and August 2003).  

The examiner added that the Veteran's condition today would have been no different if the diagnosis had been made a few weeks earlier and the treatment would be no different than the treatment provided by his private provider. 

Based on the evidence, the Veteran's claim must be denied.  First and foremost, the 2010 VA examiner's opinion against the findings needed to award benefits under 38 U.S.C.A.§ 1151 must be afforded great weight.  The examiner gave her opinion after reviewing the entire claims file and fully examining the Veteran.  She carefully described the Veteran's surgical history as well as his current symptoms.  Her opinion is supported by a solid rationale.  There are no other medical opinions on file that support an opposing view.  

While there is strong medical evidence against the Veteran's claim, there is no medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran has additional permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care in December 2002, or evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  

Even assuming that difficulty with ambulation and speech were additional disabilities first shown after VA treatment, which is not the case in the instant matter, merely showing that he received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

Furthermore, there is no evidence of records showing that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during the hospitalization in December 2002.  There is no evidence indicating that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

The only evidence supporting the Veteran's claim is found in his own statements and testimony, and that of his family.  While the Board sympathizes with the Veteran, he and his family are competent to testify only as to matters which are capable of lay observation.  

They are not qualified to render opinions which require medical expertise such questions of medical diagnosis and medical causation.  Therefore, their opinions on the medical issues in this case lack probative value.  See 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show: (1) that the Veteran developed additional disability following VA treatment in December 2002; and (2) that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incident to VA hospital care in December 2002 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


